

115 S3768 IS: Critical Access Hospital Relief Act of 2018
U.S. Senate
2018-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3768IN THE SENATE OF THE UNITED STATESDecember 18, 2018Mr. Roberts (for himself, Mr. Tester, Mr. Grassley, Mr. Barrasso, Mr. Bennet, Ms. Murkowski, Ms. Baldwin, Mr. Rounds, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to remove the 96-hour physician certification
			 requirement for inpatient critical access hospital services.
	
 1.Short titleThis Act may be cited as the Critical Access Hospital Relief Act of 2018. 2.Removing Medicare 96-hour physician certification requirement for inpatient critical access hospital services (a)In generalSection 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended—
 (1)in paragraph (6), by adding and at the end; (2)in paragraph (7), at the end of subparagraph (E), by striking and and inserting a period; and
 (3)by striking paragraph (8). (b)ApplicationThe amendments made by subsection (a) shall apply with respect to items and services furnished on or after January 1, 2018.